In the
                          Missouri Court of Appeals
                                    Western District

                                                
DANNIE MAEL,                                    
           Appellant                               WD77641
JOHN MAEL, ADAM MAEL, PATRICIA                     OPINION FILED:
MAEL, AND TOUCHALEAK MAEL,                      
                                                   DECEMBER 23, 2014
                     Plantiffs                  
v.                                              
                                                
LYDIA MCEVOY ET AL.,                            
                                                
               Respondents.



                  Appeal from the Circuit Court of Clay County, Missouri
                       The Honorable Larry Dale Harman, Judge

                       Before Division One: Thomas H. Newton, P.J.,
                      Lisa White Hardwick, Anthony Rex Gabbert, JJ.

       Dannie Mael appeals the circuit court’s dismissal with prejudice of her pro se petition for

writ of quo warranto. Because of the woeful inadequacies of Mael’s brief, which prevent us

from determining what her complaint is, we dismiss Mael’s appeal.

       An appellant is required to substantially comply with this Court’s briefing requirements

enumerated in Rule 84.04. Thompson v. Flagstar Bank, FSB, 299 S.W.3d 311, 313 (Mo. App.

2009). Failure to comply with these requirements constitutes grounds for dismissal. First State

Bank of St. Charles v. Am. Family Mut. Ins. Co., 277 S.W.3d 749, 752 (Mo. App. 2008). Further,

failure to comply with Rule 84.04 impedes this Court’s “ability to reach a disposition on the
merits to such an extent that we could not conduct a meaningful review without improperly

advocating for the appellant.” First Bank v. The Annie-Joyce Group, LLC, 334 S.W.3d 589, 591

(Mo. App. 2011). While we recognize that Mael is a pro se appellant, such appellants are bound

by the same rules of court procedure as those licensed to practice law. Thompson, 299 S.W.3d at

313.

       In reviewing Mael’s brief, we find that it flagrantly and repeatedly violates Rule 84.04’s

requirements concerning the contents of briefs. First, the jurisdictional statement fails to “set

forth sufficient factual data to demonstrate the applicability of the particular provision or

provisions of Article V, section 3, of the Constitution whereon jurisdiction is sought to be

predicated.” Rule 84.04(b). In her statement, Mael mentions the Articles of Confederation, the

U.S. Constitution of 1787, and “all proprietary written laws of the United States of America.”

None of these references explain how jurisdiction is sought by this Court.

       Mael’s statement of facts also flagrantly violates Rule 84.04. “The statement of facts

shall be a fair and concise statement of the facts relevant to the questions presented for

determination without argument.” Rule 84.04(c). Mael’s statement of facts fails to set forth any

facts relating to the determination of the questions presented. Instead, Mael’s facts seem to

continue where her jurisdictional statement left off. Unfortunately, both are incoherent.

       Like her jurisdictional statement and statement of facts, Mael’s points relied on also

violates Rule 84.04. “Where the appellate court reviews the decision of a trial court, each point

shall: (A) identify the trial court ruling or action that the appellant challenges; (B) state concisely

the legal reasons for the appellant’s claim of reversible error; and (C) explain in summary

fashion why, in the context of the case, those legal reasons support the claim of reversible error.”

Rule 84.04(d)(1). “[T]he fundamental requirement for an appellate argument is that it

                                                   2
demonstrate the erroneousness of the basis upon which a lower court or agency issued an adverse

ruling.” Rainey v. SSPS, Inc., 259 S.W.3d 603, 606 (Mo. App. W.D. 2008). Nowhere in any of

Mael’s three points relied on does she allege any sort of error by the trial court. Not only does

Mael fail to allege any error by the trial court, her points relied on are incoherent. “A point relied

on written contrary to the mandatory requirements of Rule 84.04(d)…preserves nothing for

appellate review.” Foster v. Village of Brownington, 140 S.W.3d 603, 608 (Mo. App. 2004).

        Finally, under Rule 84.04(e), Mael’s brief must contain an argument section that

discusses the point relied on. “An argument should show how the principles of law and the facts

of the case interact.” Carroll v. AAA Bail Bonds, 6 S.W.3d 215, 218 (Mo. App. 1999). Like her

other sections, Mael’s argument section is inadequate and completely incoherent. Furthermore,

Mael’s citation to relevant legal authority is lacking. “It is an appellant’s obligation to cite

appropriate and available precedent if [the appellant] expects to prevail.” In re Marriage of

Spears, 995 S.W.2d 500, 503 (Mo. App. 1999). “Where, as here, the appellant neither cites

relevant authority nor explains why such authority is not available, the appellate court is justified

in considering the points abandoned and dismiss the appeal.” Id. Here, Mael’s cited legal

authority takes this Court through various historical legal documents from the Articles of

Confederation1 to the Declaration of Independence; from an act of Congress in June 4, 1812 to a

Missouri ordinance in August 1820. However, none of these documents are relevant legal

authority in this case.




        1
          The U.S. Constitution replaced the Articles of Confederation on March 4, 1789. See generally Robert N.
Clinton, A Brief History of the Adoption of the United States Constitution, 75 IOWA L. REV. 891 (1990).

                                                       3
       We conclude, therefore, that because Mael’s brief fails to substantially comply with Rule

84.04, it preserves nothing for our review. We dismiss this appeal.




                                                    Anthony Rex Gabbert, Judge


All concur.




                                                4